DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 06-21-2019 and 02-15-2021 have been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Drawings
The drawings were received on 06-21-2019. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 and 10  are rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to:
“Kµ0”
This limitation is a Mathematical Concept: (K)(mu_naught) = x). “Mathematical formula as such is not accorded the protection of our patent laws.” (MPEP §2106.04(a)(2))

Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which, is a mathematical concept. An improvement in the applicable technology does not overcome the rejection under 35 USC §101 (mathematical concepts) for the recitation of a mathematical formula or equation because: The courts have stated ‘‘mathematical formula as such is not accorded the protection of our patent laws”. When determining whether a claim i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim (see MPEP 2106.04(a)(2)(I, Para. 3)). A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (see MPEP 2106.04(a)(2)(I, B Para. 1)).

Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:
The claim’s additional limitations do not overcome the rejection under 35 USC §101 (mathematical concepts) because: The courts have stated ‘‘mathematical formula as such is not accorded the protection of our patent laws”. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim (see MPEP 2106.04(a)(2)(I, Para. 3)). A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (see MPEP 2106.04(a)(2)(I, B Para. 1)). Accordingly, the additional element does not overcome the rejection under 35 USC §101 (mathematical concept).
This claim is directed to non-patentable subject matter.
Conclusion:  Claim 1 (2-8 and 10 parallel is scope) is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.


Claims 3-5, and 7 are rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 3 (see
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 3 is directed to:
“both the function for the value µ0 and the function for the value Kµ0 are in each case constant, formed by the mean value of the respective values of µ0 and Kµ0 at the wheel-slide-controlled units.”
This limitation is a Mathematical Concept: x = ((mu_naught) + ((K)(mu_naught)))/2. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words…(2106.04(a)(2)(I.)(A.)). A recitation of a mathematical equation or formula in word form is deemed as an equivalent as presenting the mathematical concept in symbol form. For example, “pressure” described as a “normal force” applied over a “surface area”, is the equivalent as being set forth in the form of an equation such as p = F/A.

Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
See step 2A: prong 2 above.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
See step 2B above.
This claim is directed to non-patentable subject matter.
Conclusion:  Claim 3 (4-5, and 7 are parallel is scope) is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.

Claim Objections
The claims 1-12 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “determining that an equalizing of a requested total braking power of all units is not possible due to temporarily inadequate adhesion or friction conditions between the wheel and the rail…”. The language as stated does not distinctly define what is meant by “determining that an equalizing of a requested total braking power of all units is not possible due to temporarily inadequate adhesion or friction conditions between the wheel and the rail…” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “determining that an equalizing of a requested total braking power of all units is not possible due to temporarily inadequate adhesion or friction conditions between the wheel and the rail…” will be interpreted as “applying uniform braking to all braking actuators cannot/should not/will not/is not recommended be/to be done”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1).

REGARDING CLAIM 1, Herden discloses, recognizing that at least one unit is wheel-slide-controlled (Herden: [0030] According to one particular disclosed embodiment, the compensation of the friction braking force lost at the at least one axle with inadmissible brake slip during the emergency braking takes place directly after operation b) or still during the emergency braking but after operation b) by a predetermined time period.); retrieving a type of friction prevailing on the wheel-slide- controlled units (Herden: [ABS] identifying at least one axle having no or admissible brake slip during the emergency braking operation by which axle a larger friction braking force can be transferred than by the at least one axle having inadmissible brake slip;); determining the values µ0 and Kµ0 for each unit that is wheel-slide- controlled (Herden: [0042] The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements.); forming a function for the value µ0 and a function for the value Kµ0, in each case over the entire length of the units in the longitudinal direction of a rail vehicle based on the determined values of µ0 and Kµ0 of the wheel-slide-controlled units (Herden: [0016] ...[0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation. [0019]...); comparing a current braking request at each of the units including the units that are not wheel-slide-controlled, to the value of the function of Kµ0 at the site of the respective braking request (Herden: [0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation; ALSO SEE ¶[0048-0049]); changing each braking request at each of the units including the units that are not wheel-slide-controlled, toward the respective value of the function of Kµ0 at the site of the respective braking request (Herden: [0042] The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements; ALSO SEE ¶0048-0049; [0029] ...the exchange of data or the data flow within the scope of the disclosed embodiments may be extended to the effect that data relating to unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train.).
Herden does not explicitly recite the terminology “determining the values µ0 and Kµ0 for each unit that is wheel-slide-controlled”. However, Herden discloses determining anti-skid values 
Herden does not explicitly recite the terminology “to the value of the function of Kµ0 at the site of the respective braking request”. However, Herden discloses “identifying at least one axle which has no, or admissible” brake slip during braking and by which “a larger friction braking force can be transmitted” than by an axle with inadmissible brake slip. Which is interpreted as “comparing a braking request at each unit”, and degerming if a modified braking function can be applied, which reads on the claim.
It would have been obvious for one of ordinary skill in the art to apply a modified braking force to an axel by which a larger friction braking force can be transmitted, for the benefit of adjusting braking to maintain a deviation of the actual deceleration of the rail vehicle from a target deceleration during slip.

REGARDING CLAIM 2, Herden remains as applied above to claim 1, and further, Herden also discloses, the changing of each braking request toward the respective value of the function of Kµ0 is done only for such braking requests that are increased thereby (Herden: [0042] The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements; ALSO SEE ¶0048-0049; [0029] ...the exchange of data or the data flow within the scope of the disclosed embodiments may be extended to the effect that data relating to unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train.).

REGARDING CLAIM 10, Herden discloses, (Herden: limitations and motivations addressed, see claim 1 (supra)).

REGARDING CLAIM 12, Herden discloses, determining that an equalizing of a requested total braking power of all units is not possible-due to temporarily inadequate adhesion or friction conditions between the wheel and the rail (Herden: [0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation; ALSO SEE ¶0048-0049); increasing of the requested total braking power of all units, so that a compensating of a lost stopping distance is possible at a later time when the adhesion and friction conditions are suitable for this (Herden: [0042] The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements; ALSO SEE ¶0048-0049; [0029] ...the exchange of data or the data flow within the scope of the disclosed embodiments may be extended to the effect that data relating to unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1) as applied to claim 1 above, and further in view of Yamazaki (JP 2005162152 A).

REGARDING CLAIM 3, Herden remains as applied above to claim 1, and further, Herden also discloses, obtaining a mu_naught and a modified mu_naught. Herden does not explicitly disclose, both the function for the value µ0 and the function for the value Kµ0 are in each case constant, formed by the mean value of the respective values of µ0 and Kµ0 at the wheel-slide-controlled units.
However, in the same field of endeavor, Yamazaki discloses, “[16] [4] Calculation results and effects of the present invention In order to confirm the control performance according to the difference in the adhesion conditions and the presence or absence of fluctuations in the friction coefficient, the adhesion conditions give disturbance input Δμ = −0.03 and −0.06 to the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for controlling an antiskid-regulated friction brake system of a rail vehicle disclosed by Herden to include assuming the average friction coefficient is a constant taught by Yamazaki. One of ordinary skill in the art would have been motivated to make this modification in order to secure adhesive strength in a rear vehicle efficiently regardless of train length or train speed.

Claims 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1) as applied to claim 1 above, and further in view of Schreiber (EP 0621156 A2).

REGARDING CLAIM 4, Herden remains as applied above to claim 1, and further, Herden does not explicitly disclose, both the function for the value µ0 and the function for the value Kµ0 is linear, formed by the respective values of µ0 and Kµ0 of two wheel-slide-controlled units.
However, in the same field of endeavor, Schreiber discloses, (Schreiber: see at least ¶[0014-0016]), for the benefit of  linearizing this non-linear behavior, to obtain an essential operating point parameter in the slope of the traction characteristic, that is to say one which has 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for controlling an antiskid-regulated friction brake system of a rail vehicle disclosed by Herden to include linearizing frictional data taught by Schreiber. One of ordinary skill in the art would have been motivated to make this modification in order to linearize this non-linear behavior, to obtain an essential operating point parameter in the slope of the traction characteristic, that is to say one which has been prescribed by a locomotive driver or engineer, can be limited to such an extent that an operating point becomes established in the region of the optimum operating point, that is of the optimum slip speed relative to the related vehicle speed.

REGARDING CLAIM 5, Herden remains as applied above to claim 1, and further, Herden does not explicitly disclose, both the function for the value µ0 and the function for the value Kµ0 is a function of at least second degree, formed by the respective values of µ0 and Kµ0 of several wheel-slide-controlled units.
However, in the same field of endeavor, Schreiber discloses, (Schreiber: see at least ¶[0016]), for the benefit cited above (see claim 4 for benefit and motivation), for the use with non-linear family of curves.

REGARDING CLAIM 7, Herden discloses, comparing the current braking request at each of the units to the function of the value Kµ0 at the site of the respective braking request (Herden: [0017] b) identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip, [0018] c) adapting the friction braking forces at the at least one axle which has no, or admissible, brake slip such that by at least partially compensating the friction braking force which is lost at the at least one axle owing to the inadmissible brake slip, a deviation of the actual deceleration of the rail vehicle or of the rail vehicle train from a setpoint deceleration predefined by the emergency braking request by this adaptation; ALSO SEE ¶0048-0049); changing each braking request at each of the units toward the respective value of the function of Kµ0 at the site of the respective braking request (Herden: [0042] The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements; ALSO SEE ¶0048-0049; [0029] ...the exchange of data or the data flow within the scope of the disclosed embodiments may be extended to the effect that data relating to unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train.).

However, in the same field of endeavor, Schreiber discloses, “[0014] The upper part of FIG. 1 shows examples of adhesion characteristics (adhesion coefficient as a function of the slip speed vs.) for a dry and a wet rail condition…, for the benefit of…(see claim 4 for benefit and motivation).

REGARDING CLAIM 8, Herden in view of Schreiber remains as applied above to claim 7, and further, Herden also discloses, the changing of each braking request toward the respective value of the function of Kµ0 is done only for such braking requests that are increased thereby (Herden: [0042] The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements; ALSO SEE ¶[0048-0049], and [0016-0019]; [0029] ...the exchange of data or the data flow within the scope of the disclosed embodiments may be extended to the effect that data relating to unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train.).

REGARDING CLAIM 9, Herden in view of Schreiber remains as applied above to claim 7, and further, Herden also discloses, (Herden: limitations addressed, see claim 12 above (supra)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herden (US 20130338860 A1) as applied to claim 1 above, and further in view of Nock (US 20120018260 A1).

REGARDING CLAIM 6, Herden remains as applied above to claim 1, and further, Herden does not explicitly disclose, at least one of the functions of the values for µ0 and Kµ0 is adapted based on the further factors of influence including at least one of position of the rail vehicle, weather, moisture, velocity, outdoor temperature, the weight of the vehicle, axle spacings, or direction of travel.
However, in the same field of endeavor, Nock discloses, “[0003] the friction conditions between the wheel or wheel set and the rail or, respectively, between the brake disks and the assigned brake linings fluctuate, in some cases considerably, depending on the weather, ambient temperature”, for the benefit of informing an operator of state of wear and load profile, friction conditions are not constant along a rail vehicle or along a train composed of rail vehicles and to limit the influence of the friction conditions on the braking forces which can be generated or transmitted, very tight tolerances in terms of compliance with shape and dimensions, material composition, rigidity etc. are prescribed, in particular in the case of brake linings, which entails correspondingly high costs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for controlling an antiskid-regulated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/             Primary Examiner, Art Unit 3663